Citation Nr: 0014031	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1. Entitlement to restoration of a 100 percent disability 
rating for prostate cancer.  

2. Entitlement to an increased rating for residuals of 
prostate cancer, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from May 1959 to May 
1964, and from July 1964 to November 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  By 
rating action in August 1997, the RO proposed to reduce the 
veteran's disability rating for prostate cancer from 100 
percent, which had been in effect since November 1996.  The 
present appeal arises from a November 1997 rating decision, 
in which the RO reduced the veteran's disability rating for 
prostate cancer from 100 percent to 10 percent, effective 
from February 1998.  The veteran filed an NOD in December 
1997, and the RO issued an SOC in September 1998.  The 
veteran filed a substantive appeal in October 1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A January 1997 New Hanover Regional Medical Center 
treatment record noted the veteran to be free of his 
prostatic cancer.  


3. In December 1997, a treatment record from Edward 
Whitesides, M.D., noted that the veteran suffered from 
urinary frequency every two hours when driving a delivery 
truck, but every three to four hours when out walking 
around.  

4. A June 1998 treatment summary from Dr. Whitesides noted 
the veteran suffered from urinary frequency every one to 
two hours, and that driving a truck exacerbated his 
frequency.  

5. There is an approximate balance of positive and negative 
evidence as to whether the veteran suffers from daytime 
urinary frequency between one and two hours.  


CONCLUSIONS OF LAW

1. The regulatory criteria for restoration of a 100 percent 
evaluation for prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.115b, Diagnostic Code 7528 (1999).  

2. Resolving reasonable doubt in favor of the veteran, the 
rating criteria for a 20 percent rating for residuals of 
prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.115a, 4.115b, Diagnostic Code 7528 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
October 1996, he was notified, by letter from Dr. Whitesides 
of Hanover Urological Associates, that medical tests had 
revealed him to be suffering from prostate cancer.  In 
November 1996, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), in which he filed a 
claim for service connection for prostate cancer as a result 
of his claimed exposure to Agent Orange while serving in 
Vietnam.  

In February 1997, the RO received medical records from 
Hanover Urological Associates, dated from September 1996 to 
November 1996.  In particular, in November 1996, the veteran 
underwent a radical retropubic prostatectomy with bilateral 
pelvic lymph node dissection and anterior bladder tube 
reconstruction.  Thereafter, the RO received medical records 
from New Hanover Regional Medical Center, dated from February 
1996 to January 1997.  In particular, a January 1997 
treatment record noted that there was no evidence of prostate 
cancer.  

In July 1997, the veteran underwent VA medical examination.  
The examiner noted the veteran's medical history with respect 
to the onset and treatment of his prostate cancer.  It was 
reported that residuals of the prostate surgery included 
frequency of urination, with daytime frequency estimated at 
about six times a day; awakening to void once during 
nighttime hours; and occasional burning urination and 
hematuria.  In addition, the veteran noted that he had 
urinary urgency but rarely lost control of his urine, and he 
did not wear pads or appliances.  Furthermore, the veteran 
reported that impotency was total and had remained that way 
since his prostatectomy.  On clinical evaluation, there were 
no palpable masses or prostate tissue.  The diagnosis was 
carcinoma of the prostate with prostatectomy and residuals of 
stress incontinence, total impotence, and frequency of 
urination by history.  

In September 1997, the RO notified the veteran by letter that 
it was proposing to reduce the disability rating for his 
prostate cancer.  In a November 1997 rating decision, the RO 
reduced the veteran's disability rating for post-operative 
residuals of prostate cancer, from 100 percent to 10 percent.  
In December 1997, the veteran filed an NOD, in which he 
reported that he voided during nighttime hours, which he 
considered between 10 p.m. and 7 a.m., a minimum of three 
times.  In addition, during daytime hours, the veteran 
reported his voiding was irregular, and that several times 
during the day he would void with an intermittent stream and 
then void again 10 minutes later.  Furthermore, he often 
experienced a burning sensation while voiding.  

Thereafter, the RO received medical records from New Hanover 
Medical Center, dated from February 1996 to December 1997.  
In particular, a June 1997 treatment record noted the 
veteran's report that he had excellent continence, voided 
about every two hours each day, was able to sleep through 
his-four hour nightly sleeping pattern, and wore no pads for 
incontinence.  The examiner's diagnosis was status post 
radical prostatectomy, with no evidence of the disease, doing 
well.  

In June 1998, the RO received a medical report from Dr. 
Whitesides.  In particular, Dr. Whitesides noted that the 
veteran had recovered well from his surgery, but that he was 
unable to resume his pre-operative work activity.  He also 
noted that the veteran's main complaints were fatigue, 
impotence, and urinary frequency, which was reported as being 
every one to two hours during the day.  It was reported that 
the veteran's job driving a delivery truck exacerbated the 
frequency of urination and slowed his ability to make 
deliveries.  

Subsequently, the RO received additional medical records from 
Hanover Regional Medical Center and Dr. Whitesides, dated in 
September 1996 and December 1997, respectively.  In 
particular, the treatment record from Dr. Whitesides 
reflected the veteran's report that he occasionally was 
overcome with an urgency to void if he waited to long.  He 
also indicated that he went about two hours between voids 
when he was driving his truck, and three to four hours when 
he was walking around.  The veteran reported the need to 
urinate once during nighttime hours, had a good force of 
stream, and had no hematuria or infections.  Furthermore, he 
was noted to be remaining active as a trucker.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected disability 
is more severe than previously evaluated.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The Board notes that this procedure was 
followed in the instant case.  The RO issued a rating 
decision and notified the veteran by letter in September 
1997, proposing the reduction from the 100 percent disability 
evaluation to 10 percent for the residuals of his prostate 
cancer.  

The regulations further provide that the veteran is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  The veteran is also to be informed that 
he/she may request a predetermination hearing, provided that 
the request is received by VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e), (h) (1999).  

The veteran's service-connected residuals of prostate cancer 
have been assigned a 10 percent disability rating under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, 
for malignant neoplasms of the genitourinary system, which 
assigns a 100 percent evaluation during the active stage or 
during a treatment phase.  Under DC 7528, the 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, then the 
veteran's disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is dominant.  38 
C.F.R. § 4.115b, DC 7528 (1999).  

The Board notes that the veteran's residuals of prostate 
cancer are most appropriately evaluated in terms of voiding 
dysfunction, as there is no medical evidence of record 
indicative of renal dysfunction.  Voiding dysfunction is 
rated under the three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a 
(1999).  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  When there is leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent disability rating 
is warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  


Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval of less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

In reviewing the evidence of record, we note that, in the 
instant case, the RO provided the veteran with appropriate 
notice of the proposed rating reduction, in the above noted 
September 1997 letter.  The veteran did not submit any 
additional material information, and did not request a 
predetermination hearing.  The proposed reduction was 
effectuated in a November 1997 rating decision, effective 
February 1998.  Therefore, the Board finds, on appellate 
review, that the RO's reduction of the evaluation of the 
veteran's prostate cancer was procedurally correct, in 
accordance with the provisions of 38 C.F.R. § 3.105.  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations, and of the recent examination, is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1999); see also 
Kitchens v. Brown, 7 Vet.App. 320 (1995); Brown v. Brown, 5 
Vet.App. 413 (1993).  

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c) (1999).  
In this case, the 100 percent rating was in effect for less 
than two years.  

Under 38 C.F.R. § 3.343 (1999), total ratings may not be 
reduced without examination showing material improvement in 
physical or mental condition.  In this case, the reduction in 
the 100 percent rating is by reason of operation of the 
Rating Schedule, DC 7528, which provides for reduction upon 
termination of activity and after a period of treatment.  
Therefore, 38 C.F.R. § 3.343 is not for application.  
Moreover, the absence of any remaining prostatic cancer would 
certainly reflect a material improvement in the veteran's 
condition.  

In reviewing the evidence, a January 1997 treatment record 
noted a lack of clinical findings of prostatic cancer.  In 
June 1997, the veteran reported that he urinated every two 
hours.  During the July 1997 VA examination, the examiner 
noted the veteran's complaints of frequency of urination, 
with day time frequency estimated at about six times a day, 
and urination once during nighttime hours.  The veteran also 
indicated that he suffered from occasional burning and 
hematuria, had urinary urgency but rarely lost control, and 
that he did not need pads or appliances.  In December 1997, 
the veteran reported that he urinated every two hours while 
driving a delivery truck, and three to four hours when 
walking around.  

That same month, December 1997, in a statement to the RO, the 
veteran reported that he urinated every two hours during the 
day, and three times between 10 p.m. and 7 a.m., which he 
considered nighttime hours.  Thereafter, Dr. Whitesides 
reported, in June 1998, that the veteran had urinary 
frequency of 1-2 hours during the day.  We note that the fact 
that the veteran's symptoms clearly improved over time 
warranted the reduction.  The only residuals noted by the VA 
examiner and Dr. Whitesides were frequency of urination, 
fatigue, and impotence.  

Accordingly, the Board finds that restoration of the 100 
percent evaluation at this time is not warranted for prostate 
cancer, based upon DC 7528, as discussed above, and the 
evidence of record.  

However, with respect to whether an increase is warranted for 
the veteran's current 10 percent disability rating for 
residuals of prostate cancer, we note that there is evidence 
both for and against his claim.  We are cognizant that there 
are conflicting reports as to the frequency of the veteran's 
daytime urination.  As noted above, the veteran reported to 
Dr. Whitesides, in December 1997, that he suffered from 
urinary frequency every two hours when driving a delivery 
truck, but every 3-4 hours when out walking around.  Dr. 
Whitesides reported, in June 1998, that the veteran suffered 
from urinary frequency every 1-2 hours, and that driving 
exacerbated his urinary frequency.  In addition, Dr. 
Whitesides reported the veteran urinated once during 
nighttime hours.  Furthermore, the veteran has reported that 
he felt a need to urinate three times between the hours of 10 
p.m. and 7 a.m.  However, the veteran has reported that he 
only sleeps four hours a night.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  

We note that a determination as to the frequency of urination 
is, for the most part, a subjective finding, based upon the 
veteran's report.  In any event, given the most recent 
medical evidence, in which Dr. Whitesides reported that the 
veteran urinated every one to two hours during the day, and 
that the veteran's job driving a delivery truck exacerbated 
his urinary frequency; and given that disability ratings are 
intended to represent the average impairment in earning 
capacity; in addition to granting the veteran the benefit of 
the doubt in this matter, the Board concludes that the 
current disability manifestations from his postoperative 
prostate cancer more closely resemble the criteria for a 20 
percent rating for urinary frequency.  38 C.F.R. § 4.115a, DC 
7528 (1999).  Furthermore, we note that the medical evidence 
of record does not reflect a lack of urine leakage, and/or 
obstructed voiding.  

The Board is aware that our grant of an increase to 20 
percent has been granted through the exercise of the 
reasonable doubt/benefit of the doubt doctrine, and that we 
do not find that the preponderance of the evidence fully 
supports even that evaluation.  In this respect, we note that 
the objective medical evidence does not reflect daytime 
voiding interval of less than one hour, or awakening to void 
five or more times per night, thus warranting a 40 percent 
disability evaluation under DC 7528.  

The Board is aware of the possibility of recurrence of the 
veteran's cancer, but cannot rate current disability on 
future possibilities.  Should there be a recurrence, or an 
increase in residual disability, the veteran should file a 
new claim for an increased rating.  


ORDER

1. Entitlement to restoration of a 100 percent disability 
rating for prostate cancer is denied.  



2. Entitlement to an increased rating to 20 percent for 
residuals of prostate cancer is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

